In a proceeding by a Grand Jury under article 19 of the Judiciary Law (§ 750 et seq.) to adjudge a witness in criminal contempt of court, the witness appeals: (a) from an order of the Supreme Court, Kings County, dated March 18, 1963, which granted the petitioner’s application to punish him for criminal contempt of court; and (b) from an order of said court, dated March 26, 1963, which adjudged him to be in criminal contempt of court and sentenced him to serve a term of 30 days in prison and to pay a fine of $250. Orders affirmed, without costs. The appellant’s conduct in persisting in his “ don’t remember ” answers before the Grand Jury justified, under the circumstances herein, the finding of a willful refusal to testify (People ex rel. Cirillo v. Warden, 11 N Y 2d 51; Matter of Second Additional Grand Jury v. Cirillo, 12 N Y 2d 206). On this record, it may not be said that the appellant has been denied due process. Beldock, P. J., Ughetta, Brennan, Hill and Hopkins, JJ., concur.